PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/731,032
Filing Date: 10 Apr 2017
Appellant(s): YANG, JAMES, CHIN CHENG



__________________
Nhat D. Phan
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed April 15, 2021.





(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/25/2020 from which the appeal is taken have been modified by the Advisory Action dated 1/.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
Claims 16, 17, and 22-30 stand rejected for the reasons set forth in the Office Action dated 11/25/2020.
New grounds of rejection are set forth with regards to claim 18.  Specifically, claim 18 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by W02010/094985 (herein referred to as Uchrin) in the Final Rejection of 11/25/2020.  However, claim 18 is dependent upon claim 17 and is properly rejected with claim 17 (paragraph #6 of the Final Rejection) under 35 U.S.C. 103 as being unpatentable over Uchrin.  The evidence relied upon in support of the rejection remains the same.
Claims 19-21 are objected to as depending from a rejected claim.  Appellant’s arguments of 1/12/2021 were indicated as being persuasive with regards to claim 19 in the Advisory Action of 1/25/21.  Claims 20 and 21 are dependent upon claim 19 and are allowable over the prior art for the same reasons as claim 19.

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 14-16 and 28-30 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by W02010/094985 (herein referred to as Uchrin).
Uchrin teaches a method of producing an alkali humate using a solid phase reaction (abstract) by mixing humic acids and alkali hydroxide (claims 1 and 2). The solid state reactor is taught to be a high 
With regards to claim 15, the alkali hydroxide may be potassium, or sodium hydroxide (page 9). With regards to claims 16 and 22, the humic salt may be potassium humate, or sodium humate (page 9).
Uchrin is understood to implicitly teach "using the heat of reaction and the direction heat to dry the humic acid salt" since the method of Uchrin is identical to applicant's disclosed solid phase reactor under fluidizing conditions. Uchrin teaches the mixing reaction, and drying takes place in the reactor (see examples).
With regards to claim 28, Uchrin teaches the humic acid source may be brown coal or peat (page 9).
With regards to claim 29, Uchrin teaches is silent to the use of a fluidizing gas; thus, it is understood to implicitly teach "the fluidizing conditions are achieved without using a fluidizing gas."
With regards to claim 30, Uchrin teaches the "whole processing time is shortened to a few minutes" (page 11).

Claim 17 stands rejected under 35 U.S.C. 103 as being unpatentable over Uchrin, as applied to claims above.
Uchrin teaches the reaction takes place under mechano-chemical solid phase reactor under fluidizing conditions. Uchrin further teaches the high intensity (examples) mixing via impact, shear or combination thereof (page 8) and that the intensity of the mechanical effect should be optimized 
Thus, it would have been obvious to one of ordinary skill in the art to optimize the rpms utilized in the solid phase reactor in order to ensure the lower threshold value of intensity of mechanical effect is achieved but degradation of the humic compounds is avoided.
With regards to claim 18, Uchrin teaches the hydroxide is a particulate with a particle size below 3mm (page 9)-herein understood to read on the claimed flake or powder form.

Claims 22- 26 stand rejected under 35 U.S.C. 103 as being unpatentable over Uchrin, as applied to claims 14-21 and 28-30 above, and further in view of Vale (US 4,013,440).
Uchrin is relied upon as above, but does not teach the source of the hydroxide should be an ammonium hydroxide. However, Vale teaches that if ammonium hydroxide is utilized rather than sodium hydroxide in the production of humate salts, nitrogen becomes available for supply to plants (col 1, lines 42+). The motivation for doing so would have been or make nitrogen available for supply to plants.
 
Claim 27 stand rejected under 35 U.S.C. 103 as being unpatentable over Uchrin in view of Vale (US 4,013,440), as applied to claims 14-26 and 28-30 above, and further in view of Anderson et al(US 7,390,470).
Uchrin in view of Vale is relied upon as above, but does not teach recovering water and ammonia vapor from the reactor. However, Anderson teaches that ammonia is commonly found in gasses and liquids in the chemical industries and is separated with water in an off-gas (see Background). Thus, it would have been obvious to one of ordinary skill in the art to separate water and .
 NEW GROUNDS OF REJECTION
Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Uchrin, as applied to claims above.
Claim 18 is dependent upon claim 17.  With regards to claim 17, Uchrin teaches the reaction takes place under mechano-chemical solid phase reactor under fluidizing conditions. Uchrin further teaches the high intensity (examples) mixing via impact, shear or combination thereof (page 8) and that the intensity of the mechanical effect should be optimized to insure the reaction take place but is limited by the onset of degradation reaction of humic compounds
Thus, it would have been obvious to one of ordinary skill in the art to optimize the rpms utilized in the solid phase reactor in order to ensure the lower threshold value of intensity of mechanical effect is achieved but degradation of the humic compounds is avoided.
With regards to claim 18, Uchrin teaches the hydroxide is a particulate with a particle size below 3mm (page 9)-herein understood to read on the claimed flake or powder form.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 18-21 under 35 U.S.C. 102(a)(1) as being anticipated by W02010/094985 (herein referred to as Uchrin). A new grounds of rejection is set forth above with regards to claim 18.  Claims 19-21 are objected to as depending from a rejected claim.  


(2) Response to Argument
Claims 14-16 and 28-30
With regards to claims 14-16 and 28-30 under 35 U.S.C. 102(a)(1) as being anticipated by W02010/094985 (herein referred to as Uchrin), Appellant argues Uchrin does not disclose mixing alkali hydroxide with a humic acid source under fluidizing conditions (for emphasis), as recited in claim 14. According to Appellant, Uchrin discloses a process comprising mechano-chemical treatment of a mixture of a humic-containing starting material and an alkali carried out in a ball mill. Appellant postulates a rotating mill containing balls is far removed from fluidization or fluidizing conditions.  In support of said position, appellant presents two citations intended to explain/define the term “fluidizing conditions”:
fluidization is a technique in which finely divided particles are caused to behave like a fluid by suspending them in a moving gas. Hawley’s Condensed Chem. Diet., Fifteenth Ed., p. 571 (2007) (copy attached as Exhibit C) 
particles become “fluidized when an upward-flowing gas imposes a high enough drag force to overcome the downward force of gravity.” R. Cocco et al., “Introduction to Fluidization,” AlChE CEP, (2014) p. 21, right column, last para, (copy attached as Exhibit D).
Based upon said citations, Appellant disagrees with the examiner's position that Uchrin's disclosure of a high intensity mechano-chemical treatment anticipates the "under fluidizing conditions" limitation of claim 14. Appellant argues there is no evidence or scientific reasoning provided to support the examiner's position that Uchrin's high intensity mechano-chemical treatment carried out in a centrifugal vibration ball mill (example 1) is synonymous with Appellant's fluidization process.
Said argument, however, is not persuasive as the citations provided by appellant are inconsistent with Appellant’s own disclosure.  In the original disclosure, Appellant distinguishes the claimed invention from standard fluidization techniques (“This invention only utilizes high-speed agitation instead of the standard fluidized bed which requires a large amount of gas to fluidize solid only utilizes high-speed agitation.”  Appellant further discloses “technical specification of the basic principle behind the present invention is…created by high speed mixing… (0008 of the printed application)” such as by “employing a high-speed blender alone (0024).”  Since appellant explicitly states numerous times in the specification that fluidization is achieved utilizing only high speed agitation and not by using standard fluidized beds requiring a large amount of gas to fluidize the particle, the claimed term (“under fluidizing conditions”) should be interpreted consistent with appellant’s own disclosure, not the ordinary and customary meaning set forth in the citations provided by appellant (see MPEP 211.01).
Given appellant’s disclosure relating to the term “fluidizing conditions,” the examiner maintains a centrifugal ball mill (as taught in Uchrin) would have been understood by the skilled artisan to read on the claimed “under fluidization conditions” limitations.  The examiner’s position is consistent with the Appellant’s disclosure that "fluidizing conditions" are achieved only utilizing high speed agitation and the teaching in the examples that fluidization is achieved utilizing a mixer (see examples).  The examiner notes that ball milling is known in the art to result in the fluidization of powders (see https://www.p3uloabbe.eom/size--reduction/resources/variables-in-ban-mill-operation; “Variables in Ball Mill Operation”).  As demonstrated by said reference (and the Figure included below), at rotational speeds below the critical velocity, the centrifugal forces of a ball mill are sufficient to overcome the downward force of gravity forcing the powder up the side wall of the ball mill and then eventually the powder is returned to the bottom of the mill.  Thus, the particles in the ball mill are understood to be 

    PNG
    media_image2.png
    224
    731
    media_image2.png
    Greyscale

[AltContent: textbox (50-70% of CS)][AltContent: textbox (Critical Speed)][AltContent: textbox (70-90% of CS)]

Ground of Rejection 2 - Obviousness Based on Uchrin Claims 17-18 and 20-21
With regards to the rejection of claims 17-21 under 35 U.S.C. 103 as being unpatentable over Uchrin (paragraph 2 above), Appellant notes claims 17-18 and 20-21 depend directly or indirectly from claim 14 and are, therefore, patentable over Uchrin “for at least the same reasons that claim 14 is.”  Said argument is not persuasive for the reasons set forth above.
Additionally, Appellant argues claims 17-21 are patentable over Uchrin for the additional reason that Uchrin fails to disclose or suggest using a mixer running at 300 to 2,000 RPM, as recited in claim 17. Specifically, appellant argues the examiner has not given proper weight/consideration to the term “mixer.”  Appellant contends the term “mixer” is used in two different senses in the present application. In one sense, the term is used to refer to the whole reaction vessel. In another sense, the term is used to refer to the mixing or blending element inside of the reactor. The “mixer”, in this sense, is illustrated in .  
The examiner respectfully disagrees.  As noted in MPEP 2111.01, a claim term is typically given its “plain meaning” consistent with “the ordinary and customary meaning” of the term as understood by a person of ordinary skill in the art at the time of the invention.  Additionally, MPEP 211.01 notes the best source of determine the meaning of a claim term is the specification.  In the present situation, appellant admits the examiner has given the term “mixer” an interpretation consistent with its plain meaning and consistent with how the term is utilized in the specification (at least with regards to “one sense”).  Additionally, the term "mixer" (as defined by Oxford Languages) is defined as "a machine or device for mixing things." The examiner maintains the position the ball mill of Uchrin meets said definition. Thus, the examiner maintains that the term “mixer” has been given a proper interpretation and the rejection should be sustained.
Claims 20-21
Claims 20-21 depend directly or indirectly from claim 19. Since claim 19 is objected to for depending on a rejected base claim (Advisory Action at 2, second paragraph and at 4, third paragraph), claims 20-21 are also objected to for depending on a rejected base claim.

Ground of Rejection 3 - Obviousness Based on Uchrin and Vale Claims 22-26
With regards to the rejection of claims 22-26 as being unpatentable over Uchrin, as applied to claims 14-21 and 28-30 above, and further in view of Vale (US 4,013,440), Appellant argues said depend directly or indirectly from claim 14 and are, therefore, patentable over Uchrin “for at least the same reasons that claim 14 is.” Said argument is noted but is not persuasive for the reasons set forth above.
Furthermore, Appellant argues claims 22-26 differ from Uchrin in that Uchrin fails to disclose or suggest the alkali hydroxide comprising ammonium hydroxide, as recited in claim 22. To remedy this 
Claim 23
Appellant argues Claim 23 provides that the ammonium hydroxide is sprayed into the reactor but neither Uchrin nor Vale discloses or suggests this step. The examiner respectfully disagrees as Vale teaches liquid ammonium hydroxide is added to the reaction vessel at latter stages of the process (see claims).
Claim 24
Appellant argues claim 24 (like claim 17) provides that the reactor comprises a mixer running at 300 to 2,000 RPM. Said argument is not persuasive for the reasons set forth above with regards to claim 17.
Claims 25 and 26
Claim 25 provides using the heat of reaction and the heat generated by friction to dry the humic acid salt. Claim 26 provides that the drying takes place in the reactor. Appellant argues neither Uchrin 
Ground 4- Obviousness based on Uchrin in view of Vale and Anderson-claim 27
With regards to the rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Uchrin in view of Vale (US 4,013,440), as applied to claims 14-26 and 28-30 above, and further in view of Anderson et al (US 7,390,470), Appellant argues Claim 27 depends directly from claim 22 and indirectly from claim 14 and are, therefore, patentable over Uchrin for at least the same reasons noted above. Said argument is noted but is not persuasive for the reasons set forth above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEVIN R KRUER/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.